Citation Nr: 1307552	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  05-32 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic lumbosacral strain.

2.  Entitlement to service connection for bilateral hip and leg conditions, to include as secondary to service-connected chronic lumbosacral strain.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim for a rating in excess of 10 percent for chronic lumbosacral strain and the claim for service connection for bilateral hip and leg conditions.

This matter was previously remanded by the Board in September 2011 for additional procedural and evidentiary development.

In addition, the Veteran also submitted statements that he is unable to work due to his lumbar spine disability.  Although the issue of a TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to a TDIU.

The Veteran's Virtual VA file has also been reviewed as part of his appeal.  

The appeal REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.



REMAND

Increased Rating for Chronic Lumbosacral Strain

The Board remanded this issue in September 2011, in part, for a VA examination to address the current severity of the Veteran's service-connected lumbosacral strain.  The examiner was also instructed to disassociate, to the extent possible, symptoms related to chronic lumbosacral strain from any nonservice-connected back disorders.  

The Veteran underwent a VA examination in November 2011.  However, the examiner did not record any range of motion findings for the Veteran's lumbar spine, as the Veteran declined for purposes of pain avoidance.  Therefore, the examination is inadequate for rating purposes, and the claim must be remanded again.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

After recording findings of the Veteran's current level of impairment, the examiner must review the claims file and determine what level of impairment is attributable to the Veteran's service-connected chronic lumbosacral strain and what is due to other, nonservice-connected back disabilities.  If the examiner cannot make such a determination, he/she must state that in the examination report.  

In addition, the Veteran has stated that all of his back problems are interrelated and that he has arthritis in his spine which is secondary to his service-connected lumbosacral strain.  Because adjudication of the claim for service connection for degenerative joint disease and degenerative disc disease of the lumbar spine may impact adjudication of the Veteran's claim for an increased rating for lumbosacral strain, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the claim for service connection for degenerative joint disease and degenerative disc disease of the lumbar spine must also be remanded.

Service Connection for Hip and Leg Disabilities

Initially, the Board notes that while the Veteran claimed service connection for hip and leg disabilities, the evidence does not reflect any diagnoses of primary hip or leg conditions.  The Veteran's lower extremity complaints have been attributed diagnoses of radiculopathy or sciatica.

Notably, a December 2012 independent medical opinion determined that the Veteran's radiculopathy was not aggravated by his service-connected lumbosacral strain.  However, this examiner referenced a 1987 automobile accident in forming her opinion.  The evidence shows that the Veteran sustained a back injury in 1987 as a result of lifting heavy objects at work.  In addition, while the examiner stated that it was less likely than not that the Veteran's hip or leg condition (diagnosed as radiculopathy) was aggravated by the lumbosacral condition that occurred in service, she further stated that the extended timeline between separation and the 1987 injury does not provide adequate evidence to "clearly and unmistakable (sic)" demonstrate any linkage to a hip/leg condition.  The "clear and unmistakable" standard is not applicable to the Veteran's claim of secondary service connection.  Therefore, this opinion is inadequate.

On remand, the examiner who conducts the VA examination in this case must also provide an opinion as to whether the Veteran's diagnosed radiculopathy is caused or aggravated by his service-connected chronic lumbosacral strain, or whether it is solely attributable to other, nonservice-connected disabilities.

TDIU

The Veteran has submitted statements and testimony indicating that he is unable to work due to his service-connected back condition.  As noted earlier, such an assertion is part of the Veteran's claim for an increased rating.

The Veteran is currently assigned a 100 percent rating for posttraumatic stress disorder (PTSD), with additional ratings less than 100 percent for bilateral foot dermatitis and a lumbosacral spine disability.  The 100 percent rating for PTSD is effective from November 10, 2009.  According to the Court, although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU rating predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU even where a 100 percent schedular evaluation is already in effect.

Therefore, although the Veteran was awarded a 100 percent schedular rating for his PTSD from November 10, 2009, his claim for a TDIU is not moot and must still be properly adjudicated.  Therefore, the claim must be remanded to allow the AMC to adjudicate the issue of entitlement to a TDIU and issue an SSOC. 38 C.F.R. § 19.32 (2012).

Moreover, in a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) ; 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  An opinion is warranted in this regard.

On remand, the examiner who conducts the VA examination in this case must also review the claims file and provide an opinion as to whether the Veteran's service-connected chronic lumbosacral strain prevents him from performing substantially gainful employment.  In providing this opinion, the examiner should reference his/her finding regarding what level of impairment is attributable to the Veteran's service-connected chronic lumbosacral strain and what is due to other, nonservice-connected disabilities.

Finally, any recent VA treatment records should be obtained, and the Veteran should be provided a VCAA letter addressing the claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  After complying with the duty to notify and assist, adjudicate the claim for service connection for degenerative joint disease and degenerative disc disease of the lumbosacral spine, as secondary to service-connected lumbosacral strain.  See 38 C.F.R. § 3.310.  Provide the Veteran with appropriate notice of this decision and of his appellate rights.

2.  Make arrangements to obtain the Veteran's treatment records from the Alexandria VA treatment facility, dated since December 2012.

3.  Send a VCAA notice letter to the Veteran regarding the claim for a TDIU.

4.  After all relevant treatment records have been obtained, schedule the Veteran for an appropriate VA examination of his lumbar spine.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify all current low back disorders found to be present (i.e., lumbosacral strain, degenerative joint disease, degenerative disc disease, etc.)

The examiner should conduct range of motion testing of the spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Further, the examiner should identify any associated neurologic impairment, and fully describe the extent and severity of those symptoms.

Also, the examiner should state whether the Veteran has intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Following completion of the examination, the examiner should address the following:

(A) Identify what level of impairment is attributable to the Veteran's service-connected lumbosacral strain and what is attributable to other, nonservice-connected disabilities.  For example, if the Veteran has decreased range of motion, the examiner should identify how much of that impairment, in degrees, is attributable to service-connected lumbosacral strain.  If the examiner is unable to disassociate nonservice-connected symptoms from service-connected symptoms, the examiner should so state. 

(B) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that currently diagnosed low back disorder (i.e., degenerative joint disease, degenerative disc disease, etc.) is proximately due to, OR, alternatively, aggravated by, the Veteran's service-connected chronic lumbosacral strain.  

(C)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that currently diagnosed radiculopathy is proximately due to, OR, alternatively, aggravated by, the Veteran's service-connected chronic lumbosacral strain.  If radiculopathy is not due to or aggravated by chronic lumbosacral strain, and is attributable to nonservice-connected back disabilities, the examiner should so state.

(D) Provide an opinion as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected lumbosacral strain, without consideration of his nonservice-connected disabilities or age, renders him unable to secure or follow a substantially gainful occupation.  In providing this opinion, the examiner should reference his/her earlier finding regarding what level of impairment is attributable to the Veteran's service-connected chronic lumbosacral strain and what is due to other, nonservice-connected back disabilities.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Finally, readjudicate the Veteran's claims for entitlement to a rating in excess of 10 percent for chronic lumbosacral strain; entitlement to service connection for bilateral hip and leg conditions, to include as secondary to service-connected chronic lumbosacral strain; and entitlement to a TDIU, based on all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


